Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 12/22/2021 and 03/14/2022 have been considered by the examiner (see attached PTO-1449 forms).

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Komati et al. [US 2014/010080 A1], fails to anticipate or render obvious detecting that an orientation of the utility meter is incorrect, based on comparing the set of temperature measurements to the thermal fingerprint of the utility meter; and performing a remedial action based on the orientation of the utility meter being incorrect, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 11 is allowed because the closest prior art, Komati et al. [US 2014/010080 A1], fails to anticipate or render obvious detect a change in orientation of the utility meter based on a change in a relationship among temperatures in the temperature gradient as compared to the thermal fingerprint, wherein the thermal fingerprint represents a baseline set of one or more temperature gradients based on the two or more temperature sensors over time, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is allowed because the closest prior art, Komati et al. [US 2014/010080 A1], fails to anticipate or render obvious detecting that an orientation of the utility meter is incorrect, based on comparing the set of temperature measurements to the thermal fingerprint of the utility meter; and performing a remedial action based on the orientation of the utility meter being incorrect, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TORPY et al. (US 20170131117 A1) discloses a method and apparatus for monitoring a condition of a meter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862